 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      UNITED STATES OF AMERICA,
                                                              NO. MC20-0019RSL
 9
                           Plaintiff,

10
                    v.                                        ORDER TO ISSUE WRIT OF
                                                              CONTINUING GARNISHMENT
11
      AMAL AINAB,                                             AND NOTICE TO
                                                              DEFENDANT/JUDGMENT
12
                    Defendant/Judgment Debtor                 DEBTOR

13
                    and

14
      LA MEXICANA,

15
                              Garnishee.

16

17
            This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18
     Garnishment” for property in which the defendant/judgment debtor, Amal Ainab, has a
19
     substantial nonexempt interest and which is in the possession, custody, or control of the
20
     garnishee, La Mexicana. The Court having reviewed the record in this matter, hereby ORDERS
21
     that the Clerk of Court issue the “Writ of Continuing Garnishment” (Dkt. # 1-3) and the “Notice
22
     to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by plaintiff’s counsel on March 6, 2020.
23
     Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the defendant/judgment debtor and the
24
     garnishee with a copy of the writ and accompanying instructions.
25

26

27
     ORDER TO ISSUE WRIT OF CONTINUING
28   GARNISHMENT AND NOTICE TO DEFENDANT - 1
 1        Dated this 9th day of March, 2020.
 2
                                           A
 3                                         Robert S. Lasnik
                                           United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER TO ISSUE WRIT OF CONTINUING
28   GARNISHMENT AND NOTICE TO DEFENDANT - 2
